PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,265,265
Issued: April 23, 2019
Application No. 12/076,248
Filed: 14 Mar 2008
For: Topical composition

:
: DIRECTOR’S DECISION ON
: PATENT TERM ADJUSTMENT
:
:

This is a response to patentee’s “APPLICATION RECONSIDERATION OF PATENT TERM ADJUSTMENT UNDER 37 C.F.R. § 1.705,” filed December 18, 2020, timely filed in response to the Letter mailed August 6, 2020, requesting that the Office adjust the patent term adjustment (PTA) from 0 days to 471 days.

The request for reconsideration is granted to the extent that the determination has been reconsidered. However, the request for reconsideration of patent term adjustment is DENIED with respect to making any change in the patent adjustment determination of zero (0) days under 35 U.S.C. § 154(b).  

This decision is the Director’s decision on the patentee’s request for reconsideration for purposes of seeking judicial review under 35 U.S.C. § 154(b)(4).

THERE WILL BE NO FURTHER CONSIDERATION OF THIS MATTER BY THE OFFICE.

Relevant Procedural History

On April 23, 2019, the Office determined that applicant was entitled to 0 days of PTA. On September 23, 2019, patentee filed an application for patent term adjustment seeking reconsideration of the patent term adjustment and requesting that the Office grant PTA in an amount of five hundred and ninety-four (594) days. Patentee contested the following reductions:

953 days assessed pursuant to 37 C.F.R. § 1.704(c)(8) in connection with the supplemental reply filed October 16, 2013;

55 days assessed pursuant to 37 C.F.R. § 1.704(c)(8) in connection with the supplemental reply filed August 21, 2014; and

69 days assessed pursuant to 37 C.F.R. § 1.704(c)(10) in connection with the post-allowance submission filed February 14, 2019.

In the response issued August 6, 2020, the Office restored the 69-day reduction and corrected the 55-day reduction to 19 days. Further, the Office found that the patent remained subject to an overall PTA of zero (0) days. Patentee herein asserts that the patent is entitled to an overall PTA of 471 days.

Decision

Upon review, the USPTO affirms that patentee is entitled to zero (0) days of PTA. 

Patentee and the Office are in agreement regarding the amount of “A” delay under 35 U.S.C. § 154(b)(1)(A), the amount of “B” delay under 35 U.S.C. 154(b)(1)(B), the “C” delay under 35 U.S.C. § 154(b)(1)(C), and the number of overlapping days under 35 U.S.C. 154(b)(2)(A).

Patentee and the Office are not in agreement regarding the amount of reduction of PTA under 35 U.S.C. 154(b)(2)(C)(iii) and 37 C.F.R. 1.704 with respect to applicant delay. In this regard, Patentee contends that the amount of applicant delay totals four hundred and forty-nine (449) days.

 “A” Delay
Patentee and Office agree that there are 1024 days of “A” delay.  The period of “A” delay are:

144 days under 37 C.F.R. § 1.703(a)(1) beginning on May 15, 2009 (the day after the date that is fourteen months after the day the application was filed) and ending on October 5, 2009 (the date that the restriction requirement was mailed);

880 days under 37 C.F.R. § 1.703(a)(2) beginning July 9, 2011 (the day after the date that is four months after the date that the Request for Continued Examination (RCE) was filed) and ended December 4, 2013 (the date that the non-final Office action was mailed).

The total amount of “A” delay is therefore 1024 days. 


“B” Delay 
  
Patentee and the Office agree that there are 104 days of “B” delay.

The amount of “B” delay is calculated by determining the length of the time between the date on which the application was filed and the date a patent was issued, then subtracting any continued examination time (and other time identified in (i), (ii), and (iii) of 35 U.S.C. 154(b)(1)(B)) and determining the extent to which the result exceeds three years. Novartis AG v. Lee, 740 F.3d 593 at 601 (Fed. Cir. 2014).

The length of time between the application filing date (March 14, 2008) and issuance date (April 23, 2019) is 4058 days. The time between the application filing date and three years is 1096 days (from March 14, 2008 to March 14, 2011). The length of time consumed by continued examination (from March 8, 2011, the date that the first RCE was filed, to January 2, 2019, the date that the Notice of Allowance was mailed) is 2858 days. 

Accordingly, the period of “B” delay is 104 days (the result of the total days the application was pending (4058 days) – three years (1096 days) – the time consumed by continued examination (2858 days)).

“C” Delay

The patentee and the Office agree that the amount of “C” delay under 37 C.F.R. § 1.703(e) is zero (0) days.

Overlap

Overlap occurs when calendar days overlap between “A” and “B” delays.  See, Wyeth v. Kappos, 591 F.3d 1364 at 1370. Patentee and the Office are in agreement that the total number of overlapping days of Office delay is zero (0) days.  

Reduction under 35 U.S.C. § 154(b)(2)(C)(iii) & 37 C.F.R. § 1.704 [Applicant Delay]  

Patentee and the Office agree that the patent is subject to a reduction of 141 days pursuant to 37 C.F.R. § 1.704(b) during the following period: 

The 141-day period assessed pursuant to 37 C.F.R. § 1.704(b) commenced April 16, 2010, the day after the date that is three months after the date that the January 15, 2010 non-final Office action mailed, and ended September 3, 2010, the date that the reply to the non-final Office action was filed.

Patentee and the Office agree that the patent is subject to a reduction of 59 days pursuant to 37 C.F.R. § 1.704(b) during the following period: 

The 59-day period assessed pursuant to 37 C.F.R. § 1.704(b) commenced June 24, 2014, the day after the date that is three months after the date that the March 21, 2014 final Office action was mailed, and ended August 21, 2014, the date that the response to the final Office action was filed.

Patentee and the Office agree that the patent is subject to a reduction of 19 days pursuant to 37 C.F.R. § 1.704(c)(8) during the following period: 

The 19-day period assessed pursuant to 37 C.F.R. § 1.704(c)(8) commenced April 18, 2015, the date that the initial reply was filed, and ended May 6, 2015, the date that the supplemental reply was filed.

Patentee and the Office agree that the patent is subject to a reduction of 92 days pursuant to 37 C.F.R. § 1.704(b) during the following period: 

The 92-day period assessed pursuant to 37 C.F.R. § 1.704(b) commenced October 28, 2015, the day after the date that is three months after the date that the July 27, 2015 final Office action was mailed, and ended January 27, 2016, the date that the response to the final Office action was filed.

Patentee and the Office agree that the patent is subject to a reduction of 2 days pursuant to 37 C.F.R. § 1.704(c)(8) during the following period: 

The 2-day period assessed pursuant to 37 C.F.R. § 1.704(c)(8) commenced January 28, 2016, the day after the date that the initial reply was filed, and ended January 29, 2016, the date that the supplemental reply was filed.

Patentee and the Office agree that the patent is subject to a reduction of 53 days pursuant to 37 C.F.R. § 1.704(c)(8) during the following period: 

The 53-day period assessed pursuant to 37 C.F.R. § 1.704(c)(8) commenced May 27, 2016, the day after the date that the initial reply was filed, and ended July 18, 2016, the date that the supplemental reply was filed.

Patentee and the Office agree that the patent is subject to a reduction of 28 days pursuant to 37 C.F.R. § 1.704(b) during the following period: 

The 28-day period assessed pursuant to 37 C.F.R. § 1.704(b) commenced November 6, 2016, the day after the date that is three months after the date that the August 5, 2016 final Office action was mailed, and ended December 5, 2016, the date that the response to the final Office action was filed.

Patentee and the Office agree that the patent is subject to a reduction of 1 days pursuant to 37 C.F.R. § 1.704(b) during the following period: 

The 1-day period assessed pursuant to 37 C.F.R. § 1.704(b) commenced December 8, 2017, the day after the date that is three months after the date that the September 7, 2017 non-final Office action was mailed, and ended January 8, 2018, the date that the response to the non-final Office action was filed.

Patentee and the Office agree that the patent is subject to a reduction of 32 days pursuant to 37 C.F.R. § 1.704(b) during the following period: 

The 32-day period assessed pursuant to 37 C.F.R. § 1.704(b) commenced December 8, 2017, the day after the date that is three months after the date that the September 7, 2017 non-final Office action was mailed, and ended January 8, 2018, the date that the response to the non-final Office action was filed.

Patentee and the Office agree that the patent is subject to a reduction of 22 days pursuant to 37 C.F.R. § 1.704(b) during the following period: 

The 22-day period assessed pursuant to 37 C.F.R. § 1.704(b) commenced June 27, 2018, the day after the date that is three months after the date that the March 26, 2018 final Office action was mailed, and ended July 18, 2018, the date that the response to the final Office action was filed.

Patentee and the Office are not in agreement that the patent is subject to an additional reduction of 953 days pursuant to 37 C.F.R. § 1.704(c)(8) during the following period of delay:

The 953-day period assessed pursuant to 37 C.F.R. § 1.704(c)(8) commenced March 9, 2011, the day after the date that the initial March 8, 2011 reply was filed, and ended October 16, 2013, the date that the supplemental reply (Information Disclosure Statement) was filed.

On December 8, 2010, a final Office action was mailed. An Interview was held on January 2, 2011. A response to the final Office action was filed on March 8, 2011. The response consisted of a request for continued examination, including submission and fee, and an Information Disclosure Statement. On March 9, 2011, an Examiner’s Interview Summary was mailed in response to the Interview held on January 2, 2011. On February 7, 2012, an Information Disclosure Statement was filed. On May 7, 2012, an Information Disclosure Statement was filed. On October 10, 2013, an Interview was held. On October 16, 2013, an amendment, an Information Disclosure Statement, and a petition under 37 C.F.R. § 1.55(c) were filed.

It is for the October 16th 2013 supplemental reply consisting of an amendment and an Information Disclosure Statement for which the reduction of 953 days was assessed pursuant to 37 C.F.R. § 1.704(c)(8). Herein, Patentee argues that pursuant to Supernus Pharms., Inc. v. lancu, 913 F.3d 1351, 1359 (Fed. Cir. 2019), “the Office cannot count as applicant delay under 35 U.S.C. 154(b)(2)(C) “a period of time during which there is no identifiable effort in which the applicant could have engaged to conclude prosecution””1 and the supplemental reply (Information Disclosure Statement and amendment) filed October 16, 2013 was expressly requested by the Examiner of Record2. Patentee’s arguments have been carefully considered, but are not found persuasive.  Submission of a supplemental reply, including an information disclosure statement, after an initial reply has been filed results in a reduction in patent term for failure to engage in reasonable efforts to conclude prosecution or processing within the meaning of 37 C.F.R. § 1.704.

In accordance with 37 C.F.R. § 1.704(c)(8):

Submission of a supplemental reply or other paper, other than a supplemental reply or other paper expressly requested by the examiner, after a reply has been filed, in which case the period of adjustment set forth in § 1.703 shall be reduced by the number of days, if any, beginning on the day after the date the initial reply was filed and ending on the date that the supplemental reply or other such paper was filed.

The supplemental reply with respect to the information disclosure statement and amendment filed October 16, 2013 was not “expressly requested by the examiner.” With respect to the amendment that accompanied by the supplemental reply for which a 953-day reduction was assessed pursuant to 37 C.F.R. § 1.704(c)(8), Patentee asserts that “Applicant’s October 16, 2013 submission was not just a sua sponte decision by Applicants—it was in response to a specific request from the Examiner.”3 However, in the Examiner Interview Summary mailed January 30, 2014 in response to the Interview held October 10, 2013, the examiner indicates that the interview discussed “limiting the aqueous content to 5% water based on total composition therefore.” However, in the amendment filed October 16, 2013, Applicant did not submit an amendment in conformance with that which was discussed during the interview. Instead, Applicant elected to amend “the claims to include a range with an upper and a lower end to further clarify the amount of water present in the composition.4” Participation in an Office Interview does not provide Applicant a safeguard to file an amendment outside the bounds of what was discussed and/or agreed upon during an Office Interview by virtue having participated in an Interview with the Office and avoid a reduction in patent term under the provisions of 37 C.F.R. § 1.704(c)(8). As the amendment submitted October 16, 2013 was not limited to that which was discussed during the interview, it cannot be found that the amendment was submitted at the express request of the Examiner within the meaning of 37 C.F.R. § 1.704(c)(8).

With respect to the IDS that accompanied by the supplemental reply for which a 953-day reduction was assessed pursuant to 37 C.F.R. § 1.704(c)(8), the Interview Summary indicates that the Didriksen re-examination, Re-Examination No. 95/000,153, was discussed and that “Examiner also suggested to see the whole decision.” The IDS submitted October 16, 2013 appears to exceed that which was expressly requested by the Examiner, and, thus, is deemed a failure to engage in reasonable efforts to conclude processing or examination within the meaning of 37 CFR 1.704(c)(8). To the extent that the Examiner requested to see the “whole decision” relating to the reexamination (including prior art cited in the reexamination), applicant exceeded the Examiner’s request by submitting prior art citations that were not cited in the reexamination proceeding, but were instead cited as prior art in co-pending related applications. Accordingly, to the extent that the Examiner expressly requested the prior art cited in the reexamination, Applicant did not limit the IDS to such prior art. The request made by the Examiner for certain information does not provide applicant an opportunity to submit all such references which were available prior to March 8, 2011, the date that the initial reply was filed.

In accordance with 37 C.F.R. § 1.704(d)(1):

A paper containing only an information disclosure statement in compliance with§§ 1.97 and 1.98 will not be considered a failure to engage in reasonable efforts to conclude prosecution(processing or examination) of the application under paragraphs (c)(6), (c)(8), (c)(9), or (c)(10) of this section, and a request for continued examination incompliance with § 1.114 with no submission other than an information disclosure statement incompliance with §§ 1.97 and 1.98 will not be considered a failure to engage in reasonable efforts to conclude prosecution (processing or examination)of the application under paragraph (c)(12) of this section, if the paper or request for continued examination is accompanied by a statement that each item of information contained in the information disclosure statement:

(i) Was first cited in any communication from a patent office in a counterpart foreign or international application or from the Office, and this communication was not received by any individual designated in § 1.56(c) more than thirty days prior to the filing of the information disclosure statement; or

(ii) Is a communication that was issued by a patent office in a counterpart foreign or international application or by the Office, and this communication was not received by any individual designated in § 1.56(c) more than thirty days prior to the filing of the information disclosure statement.

The supplemental reply, with respect to the information disclosure statement filed October 16, 2013, did not include a “Safe Harbor” statement in accordance with 37 C.F.R. § 1.704(d), and, further, included prior art citations that went beyond that which was “expressly requested” by the examiner. Accordingly, pursuant to 37 C.F.R. § 1.704(c)(8), the Office determines that the submission of the supplemental reply on October 16, 2013 constituted a failure to engage in reasonable efforts to conclude prosecution (processing or examination) of the application within the meaning of 37 C.F.R. § 1.704.

Patentee further argues that the reduction of 953 days can be attributed to the Office. In this regard, Patentee asserts:

The application had, at the time of the October 10, 2013 interview, been pending for almost 3 years without any action from the Office. There is no dispute that the application was forwarded to the Examiner on March 9, 2011 for action following the Amendment, RCE, and IDS filed on March 8, 2011. (Appendix A, item numbers 51-60.) There is also no dispute that the Examiner failed to act on the application during that time. This significant delay was unquestionably the fault of the Office. It was only the Applicant who used reasonable efforts to advance prosecution by filing two Status Inquiries on May 7, 2013 and July 8, 2013, by filing a Petition to Make Special on October August 7, 2013, by calling the Examiner on May 7, 2013 regarding status and on October 7, 2013 to schedule an interview, by forwarding an Agenda for an interview on October 9, 2013, by conducting an interview with the Examiner on October 10, 2013, and by filing an Amendment and IDS on October 16, 2013 that was responsive to a request by the Examiner made on October 15, 2013. (Exhibit 1, ¶¶ 3-9.) The Office cannot now hold its delay against Applicant.

The Office has not held any delay attributed to the Office against Patentee. Instead, Patentee was properly accorded a PTA of 880 days under 37 C.F.R. § 1.702(a)(2) in connection with the delay that occurred between July 9, 2011, the day after the date that is four months from the filing of the RCE, and December 4, 2013 ,the day of the Office mailing of the non-final rejection. Moreover, the submission of an IDS after the filing of a response in the form of an RCE "interferes" with the USPTO's ability to process an application because it adds additional documents the examiner must consider before responding to the reply. See, Gilead Scis., Inc. v. Lee, 778 F3d 1341, 1343-1344 (Fed. Cir. 2015). The submission of such a supplemental reply by applicant is deemed a failure to engage in reasonable efforts to conclude processing or examination of an application within the meaning of 37 CFR 1.704(c)(8) whether the submission resulted in actual delay or the submission gave rise to the potential for actual delay.  Id. at 1849.

Patentee argues, “the Office cannot count as applicant delay under 35 U.S.C. 154(b)(2)(C) ‘a period of time during which there is no identifiable effort in which the applicant could have engaged to conclude prosecution.’” Supernus at 1359. However, unlike Supernus, there was identifiable effort that applicant herein could have engaged in to conclude prosecution. The supplemental reply (IDS) was filed October 16, 2013, 953 days after the submission of the initial reply (RCE) on March 8, 2011. The supplemental reply (IDS) bore 13 references. Of the 13 references set forth in the supplemental reply (IDS), 11 of the references predate the supplemental reply (IDS) filed October 16, 2013 and the RCE filed March 8, 2011. Of the 13 references, only one reference (Didriksen) was “expressly requested” by the examiner within the meaning of 37 CFR 1.704(c)(8). As the supplemental reply (IDS) was not accompanied by a “Safe Harbor” statement in accordance with 37 C.F.R. § 1.704(d)(1), it is concluded that applicant could have filed these references on or prior to the filing of initial reply (RCE). Accordingly, the PTA was properly reduced 953 days pursuant to 37 C.F.R. § 1.704(c)(8) and the removal thereof is not warranted.

Thus, under 37 C.F.R. § 1.704, the amount of PTA is properly reduced by 1402 days (141 days + 953 days + 59 days + 19 days + 92 days + 2 days + 53 days + 28 days + 1 days + 32 days + 22 days).

Overall PTA Calculation

Formula:

“A” delay + “B” delay + “C” delay - Overlap - Applicant delay = X days of PTA

USPTO’s Calculation:				

1024 + 104 + 0 – 0 – 1402 = 0 days
	                         


Patentee’s Calculation:

1024 + 104 + 0 – 0 – 657 = 471 days 

The Office affirms that Patentee is entitled to PTA of zero (0) days. Using the formula “A” delay + “B” delay + “C” delay - overlap - applicant delay = X, the amount of PTA is calculated as following:  1024 + 104 + 0 – 0 – 1402 = 0 days.  A correction of the determination of patent term adjustment under 35 U.S.C. § 154(b) to 471 days is not merited. As the front page of the patent properly reflects the PTA determination of 0 days, no further action is required. Accordingly, the request for redetermination of patent term adjustment is denied.  

The Office acknowledges receipt of the $200.00 fee set forth in 37 C.F.R. § 1.18(e). No additional fees are required.

Telephone inquiries regarding this decision may be directed to Attorney Advisor Alesia M. Brown at (571) 272-3205.

/Charles Kim/
Director, Office of Petitions


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Petition at page 13.
        2 Petition at page 15. 
        3 Petition at 14.
        4 October 16, 2013 Amendment at Page 6.